Citation Nr: 0301827	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

REMAND

The veteran served on active duty from October 1974 to April 
1975.

Service connection was previously denied for a low back 
disorder by a January 1977 rating decision.  Thereafter, a 
September 1997 rating decision found that new and material 
evidence had not been presented to reopen this claim.  The 
veteran was informed of both rating decisions, as well as his 
right to appeal, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found that new and material evidence had not been 
presented.  Although the RO subsequently reopened the claim 
(see July 2002 Supplemental Statement of the Case), the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a personal hearing before 
personnel at the RO in June 2002, and a transcript of that 
hearing is of record.  On his March 2002 VA Form 9, Appeal to 
the Board, he indicated that he did not want a hearing before 
a Member of the Board.  However, in statement dated and 
received by the RO in November 2002, he wrote that he wanted 
to appear at a personal hearing before a Board Member sitting 
at the Waco RO (hereinafter, "Travel Board hearing").  The 
claims folder was transferred to the Board prior to the 
scheduling and conduct of such hearing.

Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a)), this case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claim for service connection for a low 
back disorder.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




